MacIntyre, J.,
dissenting. Nothing said by the majority of this court in their opinion on rehearing in any way changes my view that the judgment should be reversed. The opinion of the majority clearly represents a plain disregard of the rulings in the Heflin case, which arises from the fact that the majority think, as clearly evidenced by their opinion, that the ruling of the court there made was erroneous. That the Heflin case presents a misconception of the true law, is, as I understand the limitations placed upon the power of this court by the constitution, clearly beside the point. We are bound by a decision of the Supremo Court, whether right or wrong in our personal conceptions of the true law. To distinguish a decision of the Supreme Court, the difference should be plain and valid. Otherwise lawyers will never know what to advise their clients as the true law, nor judges how to try the cases before them.
It is true, as stated in the majority opinion on motion for rehearing, that the record in the Heflin case, of file in the clerk’s office of the Supreme Court, discloses that the defendant objected to the evidence of the court stenographer which Judge Bleckley quoted in his opinion. However, it is clear from the opinion that Judge Bleckley held that this evidence was not objectionable, and that, taking the same as having been properly admitted, it was not sufficient to establish the existence of the judicial proceeding set out in the indictment. Judge Bleckley said: “The stenographer’s evidence was all appropriate to open the way to the introduction of the evidence given by Heflin on the trial of Eddleman, and for that purpose it was all admissible; but in order to show the actual existence of the case of the State v. Eddleman as a judicial proceeding in the superior court of Eulton County, and its identity with the case described in the bill of indictment, it was necessary to go further and prove by the record an indictment against Eddleman (for he could not have been legally tried without an indictment), and that there was an'issue raised upon that indictment, and what that issue was.” Admitting in the present case, for the sake of argument, that the testimony of the stenographer concerning the trial of the case of Taylor v. Taylor, was admissible, yet, *305under the ruling made in the Heflin case, I think it apparent that in order to show the actual existence of the case of Taylor v. Taylor, as a judicial proceeding in the superior court of Screven County, and its identity with the case described in the bill of indictment against the defendant, it was necessary to go further and prove by the record that there was a petition filed by the plaintiff and an answer joining issue thereon. It is to be remembered that the stenographer did not once testify as to the existence of any pleadings in the case. If the proceedings of the court were here being attacked by the defendant, it would, in the absence of a showing to the contrary, bo presumed that there were proper pleadings filed therein; but in the present case it is a matter of proof on the part of the State, from which it should not be relieved, because upon the trial the defendant did not aid the State by demanding that the State make .out a proper case against him. If the judicial proceeding in which the State contends the defendant committed perjury is void for any reason, there can be no assignment of perjury therein. The burden rests upon the State to show the existence of a valid judicial proceeding. The final determination of this question must of course be a question of law for the court. It can be solved only by an inspection of the pleadings. The State should not be relieved of producing the pleadings merely because the defendant failed to object to evidence of the court stenographer that such a described case was tried. If the court stenographer in the present case had testified to the existence of pleadings in the case and their contents, and the defendant did not object thereto, a different question would have been presented.I am not only of the opinion that the Heflin case is here controlling, but that the decision is a sound exposition of the law.